United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Spokane, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1492
Issued: February 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 11, 2010 appellant, through her representative, filed a timely appeal from the
April 13, 2010 merit decision of the Office of Workers’ Compensation Programs, which denied
wage-loss compensation for the period claimed. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant’s disability from August 3 through November 23, 2005
was causally related to her January 18, 2005 employment injury.
FACTUAL HISTORY
On January 18, 2005 appellant, a 39-year-old laundry machine operator, sustained an
injury in the performance of duty when she twice slipped and fell on ice. She did not stop work
at that time.

Appellant received medical attention on January 26, 2005. She reported no immediate
pain when she fell, but she awoke very stiff and sore the following morning and did not improve
over the week. Appellant was diagnosed with mild thoracic and lumbar strain, resolving
contusions and chronic pain syndrome. She was given light duty for one week (no lifting over
15 pounds), prescribed gentle stretching and told to return as needed.
The Office accepted appellant’s claim for mild thoracic and lumbar strain. It would later
accept a permanent aggravation of preexisting lumbar degenerative disc disease.
The Office denied compensation or continuation of pay from May 17 to 20, 2005 because
the medical evidence failed to establish that the claimed disability for work was a result of the
January 18, 2005 employment injury. Appellant filed several additional claims for wage-loss
compensation covering the period August 3 through November 23, 2005.
On June 6, 2005 Dr. Charles M. Colwell, Board-certified in family medicine, related
appellant’s history of injury and her current complaints. He examined her and found that she
presented with classic progressive soft-tissue problems of an overuse type. Dr. Colwell stated
that her healing process was slowed or complicated by her nonrestorative sleep cycle and the
lack of condition program. He did not take her off regular duty.
On August 2, 2005 Dr. Colwell noted that about five days previous, without precipitating
injury or cause, appellant developed an increase in the discomfort across the back of her neck
and both shoulders, with aching in the right arm. He concluded that findings were more
consistent with muscle stiffness and soreness than with any particular atrophy or cervical disc
disease: “Since it has been known that cholesterol-lowering agents can cause diffuse muscle
aches, we will have her discontinue her simvastatin for two or three weeks to see if symptoms do
not go away.” Because of her flare, Dr. Colwell pulled appellant out of work for two or three
days until reassessment.
On August 4, 2005 Dr. Colwell found that appellant was failing conservative care. He
reduced her work to four hours a day with light duty and stressed the need for restorative sleep to
counter her progressive soft-tissue pain. On August 18, 2005 Dr. Colwell noted that as a single
mother with three teenagers, appellant had busy evenings, making it difficult for her to get to bed
before 9:00 p.m. He assessed ongoing soft-tissue problems responding poorly to conservative
care and complicated by her nonrestorative sleep cycle.
On August 25, 2005 Dr. Colwell noted that appellant had been working four hours a day
in the laundry room, where much of her work entailed folding sheets: “This requires that she
work standing, and she spends much time with her arms out in front of her shaking the sheets.
This has resulted in aggravation and worsening of her shoulder symptoms. The constant
standing is bothering her low back.” If transferal to a clerical position was not possible,
Dr. Colwell recommended that appellant be pulled out of work for three or four weeks.
On September 19, 2005 Dr. Colwell diagnosed mechanical low back pain. He noted that
appellant was given a clerical position but was repeatedly placed back in the laundry whenever
extra help was needed. Dr. Colwell stated that she was to stay out of the laundry and continue
her clerical work four hours a day.

2

On November 22, 2005 Dr. Colwell found that appellant had chronic mechanical low
back pain aggravated by deconditioning and obesity. Appellant had been seen by physical
therapy since August, and she was not making any appreciable or measurable progress.
Dr. Colwell recommended continued light duty advancing to eight hours a day. He stated that he
had little more to offer.
On August 24, 2006 Dr. Colwell doubted there was any significant discogenic disease in
appellant’s back. He found that most of her findings were consistent with soft-tissue problems.
On September 20, 2006 Dr. Colwell found that her symptoms were consistent with mild arthritis
of the L5-S1 facets and a transitional L5 vertebra with a mild pseudo joint.
Dr. Colwell responded on November 30, 2006 to Office questions. He explained the
nature of appellant’s low back problem and stated that it was work related: “It is aggravated by
forceful/repetitive bending, twisting and pushing. [Appellant’s] spondylosis/arthritic change in
the low back is permanent.” Dr. Colwell added that the aggravation of her industrial condition
was ongoing and likely to be permanent.
In a decision dated September 28, 2009, the Office denied appellant’s claim for wageloss compensation for the period August 3 through November 23, 2005. It found that the
medical evidence failed to establish that she was disabled for that period as a result of the
January 18, 2005 employment injury.
In a decision dated April 13, 2010, an Office hearing representative affirmed the denial of
appellant’s claim for wage-loss compensation. He found that Dr. Colwell provided no insight
into how appellant’s work-related injuries would have rendered her disabled for work, even
partially, from August to November 2005.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of her duty.1
“Disability” means the incapacity, because of an employment injury, to earn the wages the
employee was receiving at the time of injury. It may be partial or total.2
A claimant seeking benefits under the Act has the burden of proof to establish the
essential elements of her claim by the weight of the evidence,3 including that she sustained an
injury in the performance of duty and that any specific condition or disability for work for which
she claims compensation is causally related to that employment injury.4

1

5 U.S.C. § 8102(a).

2

20 C.F.R. § 10.5(f).

3

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

4

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

The claimant must submit a rationalized medical opinion that supports a causal
connection between her current disabling condition and the employment injury. The medical
opinion must be based on a complete factual and medical background with an accurate history of
the employment injury, and must explain from a medical perspective how the current disabling
condition is related to the injury.5
ANALYSIS
The issue is whether appellant’s disability from August 3 through November 23, 2005,
for which she claims compensation, was causally related to her January 18, 2005 employment
injury. This is a medical issue, one that her attending family physician, Dr. Colwell, must
address. The first observation the Board makes upon reviewing the record is that Dr. Colwell did
not directly address this issue. In no report did Dr. Colwell explain whether appellant was
disabled for work from August 3 through November 23, 2005 as a result of what happened on
January 18, 2005.
Appellant did not stop work following her January 18, 2005 employment injury. She
received medical attention on January 26, 2005 and was given light duty for only one week.
Appellant first claimed compensation for wage loss in May 2005, but for only four days. She
would not again claim compensation for wage loss until August 2005.
So this is not a case in which a traumatic injury caused immediate disability for work.
The effects of the injury were not such that appellant needed to stop work. This is a case in
which work incidents on January 18, 2005 are alleged to have caused disability in August 2005,
some six and a half months later. Any medical opinion addressing whether this disability for
work was a result of what happened on January 18, 2005 must provide a well-reasoned
explanation for the late onset of disability.
On June 6, 2005 Dr. Colwell found that appellant presented with classic progressive softtissue problems of an overuse type. The accepted employment injury was not an overuse injury;
it was a traumatic fall, twice, on the ice. So early on, before the period of disability claimed, the
attending physician was not attributing appellant’s soft-tissue problems to what happened on
January 18, 2005.
Dr. Colwell’s August 2, 2005 report provides the most contemporaneous insight into the
cause of appellant’s disability over the following few days. Five days previous, appellant
developed, without precipitating injury or cause, an increase in discomfort across the back of her
neck and shoulders, with aching in the right arm. It was Dr. Colwell’s opinion that findings were
more consistent with muscle stiffness and soreness than with any particular atrophy or cervical
disc disease. As cholesterol-lowering agents were known to cause diffuse muscle aches, he
discontinued her simvastatin for two or three weeks to see if symptoms went away. So when
appellant’s disability began in August 2005, her attending physician appeared more willing to
attribute her neck and shoulder muscle aches to cholesterol-lowering medication than to what

5

John A. Ceresoli, Sr., 40 ECAB 305 (1988).

4

happened back in January of that year. Dr. Colwell’s August 2, 2005 report does not support
appellant’s claim for wage-loss compensation.
Dr. Colwell’s August 4, 2005 report was no more supportive. He began to implicate the
absence of restorative sleep. Dr. Colwell continued the notion on August 18, 2005, when he
noted that she was a single mother with three teenagers, which made it difficult to get to bed
before 9:00 p.m. Again, he did not attribute any disability for work to what happened on
January 18, 2005.
Dr. Colwell’s next two reports attributed her condition to work, but not to what happened
on January 18, 2005. Instead, he attributed her complaints to her more recent exposure to
additional work factors. On August 25, 2005 Dr. Colwell noted that working in the laundry for
four hours a day required standing, which bothered her low back, and a lot of time with her arms
out in front of her shaking the sheets, which aggravated and worsened her shoulder symptoms.
He was now suggesting a new occupational injury rather than disability causally related to what
happened on January 18, 2005.
By November 22, 2005, when the period of claimed disability was about to end,
Dr. Colwell found that appellant’s chronic low back pain was being aggravated by
deconditioning and obesity. Still no mention of what happened on January 18, 2005.
Finally, when Dr. Colwell responded to Office questions a year later, he attributed
appellant’s low back problems to forceful or repetitive bending, twisting and pushing, not to her
falls on January 18, 2005. At no point did he directly address her disability for the period
claimed.
Because the medical opinion evidence does not support that appellant’s disability for
work from August 3 to November 23, 2005 was causally related to what happened at work on
January 18, 2005, the Board finds that appellant has not met her burden of proof. The Board will
therefore affirm the Office’s April 13, 2010 decision affirming the denial of her claim for wageloss compensation.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her
disability from August 3 through November 23, 2005 was causally related to her January 18,
2005 employment injury.

5

ORDER
IT IS HEREBY ORDERED THAT the April 13, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 9, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

